CARPENTER, J.
This case was tried in Kent County in April, 1929, and was brought to recover for personal injuries alleged to have been sustained by reason of a collision between an electric car, owned and operated by the United Electric Railways Company, and a truck partially owned by the plaintiff in which the plaintiff was riding, although not driving.
At the trial the jury returned a verdict for the plaintiff in the sum of $4415. Thereupon, in due time, the defendant filed a motion for a new trial on the usual grounds, which motion was argued before this Court on May 25, 1929.
The plaintiff, by his evidence, claimed that he was riding in a truck which was going along the Post Road in the Town of Warwick toward the village of Apponaug; that the truck was being driven on the right side of the road close to or upon the railway track, and had been driven in the same position in the road for some little way; that the truck in which the plaintiff was riding was following a horse-drawn vehicle, and that in the opposite direction, coming toward the truck in which the plaintiff was riding, was a large truck followed by a Ford automobile; that the truck in which the plaintiff was riding slowed down behind the horse-drawn vehicle, but did not stop; that the electric car was traveling in the same direction as the truck in which the plaintiff was riding. that the plaintiff saw the electric car approaching and saw that the car was not slackening its speed; that he stood up, waved his hands to attract the attention of the motorman, who, the plaintiff says, was looking toward some workmen removing trees where the “Elks Diner,” so-called, has since been built; .that he was unable to attract the attention of the motorman, and the electric car struck the rear end of the truck, driving the truck across the road into the woods; that the collision threw the plaintiff out, and that he suffered injuries from which he had not recovered at the time of the trial; that the road for some *13distance both ways was straight, and that the motonnan could or should ■have seen the truck in close proximity to the railway track, or upon it.
For plaintiff: Quinn, Kernan & Quinn.
For defendant: Clifford Whipple & Earl A. Sweeney.
The defendant claimed that the truck in which the plaintiff was riding swerved on to the car track in front of the electric car from the traveled way and that the motorman was looking straight ahead, but did not have time to stop after the truck swerved on to .the track, or near the track, before the collision.
Evidence describing the injuries of the plaintiff was presented to the jury. by the plaintiff and his witnesses, and upon the evidence the jury found for the plaintiff in the sum of $4415.
This Court feels that it was a clear question of fact for the jury to determine as to the due care of the plaintiff, negligence of the defendant, and also as to the question of last clear chance; also as to the amount of the damages sustained. In finding for the plaintiff this Court feels the jury were justified upon the evidence in returning the verdict that was returned. The Court.also feels that substantial justice has been done in the matter and the motion for a new trial is denied.